DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               AVION LAWSON,
                                  Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D17-3671

                            [January 6, 2021]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Krista Marx, Judge;
L.T. Case No. 502007CF010255AXXXMB.

  Carey Haughwout, Public Defender, and Benjamin Eisenberg, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Heidi L.
Bettendorf, Assistant Attorney General, West Palm Beach, for appellee.

               ON REMAND FROM THE SUPREME COURT

PER CURIAM.

   The Florida Supreme Court quashed this Court’s decision in Lawson v.
State, 252 So. 3d 770 (Fla. 4th DCA 2018), and remanded for
reconsideration and application of Pedroza v. State, 291 So. 3d 541 (Fla.
2020). We affirm. Under Pedroza, appellant’s concurrent thirty-year
prison sentences for non-homicide offenses are not the functional
equivalent of a life sentence, and Graham v. Florida, 560 U.S. 48, 74
(2010), is not implicated.

   Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                           *          *          *

                 No motions for rehearing shall be filed.